Order granting plaintiff’s motion for examination of defendant Equitable Trust Company reversed on the law and' the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The facts set forth in the affidavits submitted in behalf of the plaintiff do not make out a cause of action, direct or derivative, against the defendant Equitable Trust Company, which is essential to the granting of a motion for an examination for the purpose of framing a complaint. Kelly, P. J., Rich, Manning, Young and Lazansky, JJ., concur.